 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
                                              AT TACOMA
 9

10         JESUS CHAVEZ FLORES,
                                                                       CASE NO. 3:18-cv-05139-BHS-DWC
11                                       Plaintiff,
                                                                       ORDER RE-NOTING MOTIONS
12                    v.

13         UNITED STATES IMMIGRATION
           AND CUSTOMS ENFORCEMENT,
14         et al.,

15                                       Defendants.

16

17         The District Court has referred this action filed under 42 U.S.C. § 1983 to United States

18 Magistrate Judge David W. Christel. Currently pending before the Court are ICE Defendants’ 1

19 Motion for Summary Judgment (Dkt. 90), Plaintiff’s request in his Response for a stay on the

20 determination of ICE Defendants’ Motion for Summary Judgment (Dkt. 107), the Parties’

21

22

23

24         1
               For a recitation of the Defendants in this case, see the Court’s previous Order. Dkt. 117, p. 2 nn. 2, 3.



     ORDER RE-NOTING MOTIONS - 1
 1 “Stipulation and Proposed Order,” which the Court treats as a Motion Pursuant to LCR 37 (Dkt.

 2 122), and Plaintiff’s Motion to Seal (Dkt. 133). 2

 3           District courts have “the inherent authority to manage their dockets and courtrooms with

 4 a view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct. 1885,

 5 1892 (2016). The Court has inherent power to control its docket “in a manner which will

 6 promote economy of time and effort for itself, for counsel, and for litigants.” CMAX, Inc. v. Hall,

 7 300 F.2d 265, 268 (9th Cir. 1962). The exercise of this power is left to the Court’s discretion.

 8 Lockyer v. Mirant Corp., 398 F.3d 1098, 1112, 1113 (9th Cir. 2005).

 9           Here, ICE Defendants have filed a Motion for Summary Judgment, Dkt. 90, and Plaintiff

10 has requested the Court stay resolution of that Motion for Summary Judgment pursuant to

11 Federal Rule of Civil Procedure 56(d), Dkt. 107, pp. 20-23. Plaintiff asks that the Court allow

12 Plaintiff additional time for discovery before making a determination as to ICE Defendants’

13 Motion. Dkt. 107, pp. 20-23. The Parties have now also filed a Motion Pursuant to LCR 37, Dkt.

14 122, and Plaintiff has filed a Motion to Seal, requesting the Court seal a video attached to

15 Plaintiff’s Counsel’s declaration in support of the Motion Pursuant to LCR 37, Dkt. 133.

16 Because all these motions pertain to discovery issues, the Court finds it beneficial and efficient to

17 make a determination as to all of them at the same time.

18           Therefore, it is ORDERED:

19           The Clerk is directed to amend the title of the “Stipulation and Proposed Order” (Dkt.

20 122) on the docket. That Motion should now be titled “Motion Pursuant to LCR 37.”

21

22

23           2
               Also pending before the Honorable Benjamin H. Settle is the Court’s Report and Recommendation (Dkt.
     83) and Objections related to that Report and Recommendation (Dkts. 95, 99), as well as Plaintiff’s Motion for
24   Leave to Supplement Opposition Record (Dkt. 118).



     ORDER RE-NOTING MOTIONS - 2
 1         The Clerk is directed to re-note the ICE Defendants’ Motion for Summary Judgment

 2 (Dkt. 90) and Motion Pursuant to LCR 37 (Dkt. 122) to January 11, 2019, the same day

 3 Plaintiff’s Motion to Seal (Dkt. 133) comes ready for consideration.

 4         Dated this 4th day of January, 2019.


                                                       A
 5

 6
                                                       David W. Christel
 7                                                     United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RE-NOTING MOTIONS - 3
